 In theMatter of U. S. PLYWOODCORPORATIONandNORTHERN WASH-INGTON DISTRICTCOUNCILNo. 2, INTERNATIONAL WOODWORKERS OFAMERICA, C. I. O.Case No. 19-R-1412.-Decided January 31, 1945Mr. GeorgeE. French,of Seattle,Wash.,for theCompany.Mr. Karly Larsen;of Seattle, Wash., for the C. 1. 0.Mr. Elwyn J. Eagan,ofSeattle,Wash., for the A. F. L.Mr. Harry Nathanson,of counsel to the Board.0DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Northern Washington District CounselNo. 2, International Woodworkers of America, C. I. 0., herein calledthe C. I. 0., alleging that a question affecting commerce had arisenconcerning the representation of employees of U.-S. Plywood Cor-poration,Seattle,Washington, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before John E. Hedrick, Trial Examiner. Saidhearing was held at Seattle, Washington, on November 27, 1944.TheCompany, the C. I. 0., Lumber and Sawmill Workers Local UnionNo. 2167, A. F. L., herein called the A. F. L., appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from-prejudicial error and are hereby affirmed.All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYU. S. Plywood Corporation, a New York corporation licensed to dobusiness in the State of Washington, maintains an office at Seattle,Washington. It is engaged in the logging business and in,the manu-facture of plywood. 'Since August 1, 1944, at its operations near60 N. L. R. B., No. 64.315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDKosmos, Washington,) with which we are here concerned, the Com-pany cut approximately 7 million board feet of timber which it shippedto plants within the State of Washington.Approximately 90 percentof the finished products from timber was, shipped to points outsidethe State of Washington.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDNorthern Washington District Council No. 2, International Wood-workers' of America, affiliated with the Congress of Industrial Or-ganizations, is a labor organization admitting to membership em-ployees of the Company.Lumber and Sawmill Workers Local Union No. 2767, affiliated withthe American Federation of Labor, is a labor organization adr>jl'ttingto membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of certain of its employeesuntil the C.I.O. has been certified by the Board in an appropriateunit.-A statement of, a Board agent, introduced into evidence at thehearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree, and we find, that all employees of the Companyat-itsKosnos,'Washington, logging operations, including head load-ers, hook tenders, and bull bucks,3 but excluding clerical employeesand all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-1The Kosmos operations are also referred to as the Morton operations.2 The Field Examiner reported that the C. I. O. submitted 41 authorization cards bearingapparently genuine signatures.37 of which bore names appearing on the Company's payroll for the period ending October 4, 1944, which contained the names of 55 employees inthe unit alleged by the C.I.0 to be appropriate.He further reported that the A. F. L.submitted an undated petition bearing 32 apparently genuine, signatures,28 of which borenames appearing on the same pay roll, and that the petition contained the names of 12persons on the Company's pay roll who also signed autlorization cards for the C. I. O.The Trial Examiner reported that the C.I.O. submitted 12 additional application formembership cards, all bearing apparently genuine original signatures,and that 3 of saidcards bore signatures of persons whose names appeared on the above pay roll.3The record does not indicate that the head loaders, book tenders, and bull bucks exercisesupervisory authority within the meaning of our usual definition. U. S. PLYWOOD CORPORATION317ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-tion herein, subject to the limitations and additions set forth in theDirection.4DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National - LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with U. S. PlywoodCorporation, Seattle,Washington, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been -dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byNorthern Washington District Council No. 2, International Wood-workers of America, C. I. 0., or by Lumber and Sawmill WorkersLocal Union No. 2767, A. F. L., for the purposes of collective bargain-ing, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.* Subsequent to the hearing,the Company sent a letter to the Board,dated December 30,1944, w41ch is hereby made a part of the record herein, concerning its future operations inthe Kosmos area. Inasmuch as there is no definite evidence showing that the Company willdiscontipue its Kosmos,Washington, logging operations,we perceive no reason for with-holding the direction of an election.